Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santos et al hereinafter Santos (US 20160077880) in further view of Dobrev (US 20180165122) in further view of Chowdhury et al hereinafter Chowdhury (US 20200057841). 


Referring to Claim 1. Santos discloses a method comprising: receiving, by a processing device, identification of a plurality of resources for inclusion in a scenario (refer to par 0131); by the processing device, the scenario specifying the plurality of resources and defining relationships between the plurality of resources (refer to par 0018, 0057, 0132, 0136); receiving a command to invocate the scenario (refer to par 0136);
Although Santos disclosed the invention substantially as claimed, Santos did not explicitly disclosing “generating scenarios specifying the resources and defining relationships and wherein the relationships indicate an order for deploying the plurality of resources in the cloud computing system and in response to receiving the command to invocate the scenario, the scenario to cause the plurality of resource to be deployed in a cloud computing generating, and causing plurality of resources to be deployed in the cloud computing system in view of scenario” 
Dobrev, in analogous art, disclosing “generating scenarios (i.e., catalogs, par 0052) specifying the resources (resources, par 0052) and defining relationships (blueprints refined dependences and installation orders, par 0052) and wherein the relationships indicate an order for deploying the plurality of resources in the cloud computing system (refer to par 0052) and in response to receiving the command to invocate the scenario, the scenario to cause the plurality of resource to be deployed in a cloud computing generating, causing plurality of resources to be deployed in the cloud computing system in view of scenario (plan generator compiles the instructions and deployed the resources refer to par 0053, 0054 )”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Santos with Dobrev because Dobrev’s 
 
Referring to Claim 2. Santo with Dobrev and Chowdhury disclosed the method of claim 1, Santos further discloses wherein the plurality of resources comprise one or more computing resources and one or more configuration resources, wherein the one or more computing resources comprise at least one of an application, a web server, a database server, a router, or a load balancer (refer to par 0186), wherein the one or more configuration resources comprise at least one of a network definition, a subnet definition, a port identifier, a floating Internet Protocol (IP) address, a volume identifier, or a security group definition (refer to par 0176), and wherein each of the plurality of resources corresponds to a template of a management server for the cloud computing system (refer to par 0176).

Referring to Claim 3.  Santo with Dobrev and Chowdhury disclosed the method of claim 1, Santos further discloses wherein receiving identification of the plurality of resources comprises: analyzing usage of the plurality of resources (refer to par 0018); and identifying, in view of the usage, the plurality of resources as candidates for the scenario (refer to par 0018).

Referring to Claim 4. Santo with Dobrev and Chowdhury disclosed the method of claim 1, Santos further discloses wherein receiving identification of the plurality of 

Referring to Claim 5.  Santo with Dobrev and Chowdhury disclosed the method of claim 1, Santos further discloses wherein causing the plurality of resources to be deployed in the cloud computing environment comprises obtaining values of one or more variables corresponding to the plurality of resources (refer to par 0038).

Referring to Claim 6.  Santo with Dobrev and Chowdhury disclosed the method of claim 1, Santos further discloses wherein generating the scenario is performed without user intervention (refer to par 0131).

Referring to Claim 7.  Santo with Dobrev and Chowdhury disclosed the method of claim 1, Santos further discloses wherein generating the scenario comprising combining the plurality of resources and the defined relationships between the pluralities of resources into a scenario template that enables deployment of the plurality of resources on the cloud computing system (refer to par 0053-0058).

Referring to Claim 8.  Santo with Dobrev and Chowdhury disclosed the method of claim 1,Santos further discloses monitoring usage of the resource (refer to par 0055); and removing the resource in response to the usage of the resource satisfying one or more removal parameters (refer to par 0057).

Referring to Claim 9.  Santo with Dobrev and Chowdhury disclosed the method of claim 8, Chowdhury further discloses wherein the one or more removal parameters comprises at least one of a time interval of the usage or a number of times of deployment of the resource (refer to par 0067).

Referring to Claims 10-20, Claims are rejected under similar rationales as claims 1-9.  
   


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Karen C Tang/
Primary Examiner, Art Unit 2447